DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to communication filed 05/05/2022.

Status of the claims
Claims 32-51 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022, 03/24/2022 and 02/28/2022 are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-36 and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fux et al. (US 20040006455, hereafter Fux) in view of Scott, III et al. (US 7412441, hereafter Scott).

Regarding claim 32, Fux discloses:  A method for indexing items for reduced input searching comprising:
retrieving a string of alphanumeric symbols corresponding to a content item, wherein the string of alphanumeric symbols comprises a first word and a second word (Fux [0028; 0029] discloses: The predictions are the most probable complete words that start with prefixes entered as text by the user, and are retrieved by the text input logic unit 102 from the linguistic data 100. The user may then select one of the predictions using the text input device 104);
selecting a first prefix of the first word and a second prefix of the second word (Fux [0028] discloses: complete words that start with prefixes entered as text by the user);
identifying, based on a character map for an overloaded keypad, a first string of keystrokes mapping to the first prefix and a second string of keystrokes mapping to the second prefix (Fux [0081] discloses: maps characters to unique keys or key combinations, , a text input logic unit retrieves the words in the linguistic data that start with the prefix having the highest frequencies, and presents the predictions to the user. When the user starts to type a word using a reduced keyboard, the word prefix is ambiguous, since each key on a reduced keyboard is mapped to multiple characters);
generating an index string of keystrokes by concatenating the first string of keystrokes with a delimiting keystroke and with the second string of keystrokes (Fux [0029; 0030] discloses: maps each unique character in the words to a character index, replaces characters in the words with the character indexes to which the characters are mapped, maps sequences of characters that appear in the words to substitution indexes, replaces the sequences of characters in the words with the substitution indexes to which the sequences of characters are mapped,…).
However, Fux didn’t disclose, but Scott discloses: associating the content item with the index string of keystrokes (Scott [C7L59-C8L3] discloses: the content associated with a term in the term index 114);
receiving a search string of keystrokes from the overloaded keypad (Scott [C6L15-30] discloses: a user can enter a search term via a numeric or alphanumeric keypad, such as alphanumeric keypad); and
in response to determining that the search string of keystrokes matches the index string of keystrokes (Scott [C5L20-30] discloses: determine the numerical equivalent of the search input, and then locate the number in the numeric index 116 that corresponds to the numeric equivalent of the search input. For example, a user may search for "Star Trek" episodes and enter six (6) Keypad inputs for "STRTRK" which the term manager 104 determines to have a numerical equivalent of 787875. Rather than searching for the actual text string of "S,T,R,T,R,K", the term manager searches the numeric index 116 for "787875", and when the number is located, obtains "Star Trek" from the terms index 114 to which the number is mapped).
generating for display the content item (Scott [C6L35-54] discloses: a requested search term may return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program. Although an on-demand movie or gaming application does not have a typical broadcast schedule, the information returned for display may include when the on-demand content will become available to order, the associated cost, and/or any other similar information).
Fux and Scott are analogous art because they are in the same field of endeavor, data searching. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Fux, to include the teaching of Scott, in order to display programming information corresponding to the search term. The suggestion/motivation to combine is for faster executing searching.  

Regarding claim 33, Fux as modified discloses: The method of claim 32, wherein at least one key of the overloaded keypad is associated with at least two alphanumeric symbols (Scott [C5L63 -C6L15] discloses: keypad).
Regarding claim 34, Fux as modified discloses: The method of claim 32, wherein generating for display the content item comprises: accessing a database entry corresponding to the content item (Scott [C7L60-67] discloses: content associated with a term is presented for use by a user if a user selects the term from displayed results. For example, the term "terminator" in the terms index 114 can be returned in response to a user initiated search request and displayed);
 identifying a plurality of descriptors associated with the content item (Scott [C3L34-50] discloses: identified from any number of text data sources, such as electronic program guide data and/or closed captions data corresponding to television content); and
generating for display a listing comprising a descriptor of the plurality of descriptors associated with the content item (Scott [C6L35-55] discloses: return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program).
Regarding claim 35, Fux as modified discloses:  The method of claim 32, wherein the content item is a first content item, and wherein the string of alphanumeric symbols is a first string of alphanumeric symbols, further comprising:
retrieving a second string of alphanumeric symbols corresponding to a second content item, wherein the second string of alphanumeric symbols comprises a third word and a fourth word (Scott [C7L15-25] discloses: a term in the terms index 114 corresponds to numeric equivalents in the numeric index 116. For example, numeric equivalents 306 include the numeric equivalent 73463353 that corresponds to the keypad inputs for the term "seinfeld", and includes numeric equivalents of various phonetic equivalents 308 of the term "seinfeld". The numeric equivalents 306 in the numeric index 116 are mapped to the term "seinfeld" in the terms index 114 ; [C6L35-54] discloses: a requested search term may return multiple listings or results which can all be displayed for the requesting user);
associating the second content item with the index string of keystrokes in response to determining that the first prefix matches the third word and that the second prefix matches the fourth word (Fux [0081] discloses: When a user enters a word prefix using a text input device that maps characters to unique keys or key combinations, When the user starts to type a word using a reduced keyboard, the word prefix is ambiguous, since each key on a reduced keyboard is mapped to multiple characters and a text input logic unit retrieves predictions from the linguistic data that start with any of the combinations of characters that correspond to the prefix entered by the user).

Regarding claim 36, Fux as modified discloses: The method of claim 35, wherein generating for display the content item comprises generating for display a first listing corresponding to the first content item and a second listing corresponding to the second content item (Howard [0046] discloses: if the device was in a listening to music state, then song titles and/or song lists that matched the input string might be favored, similarly, if the device was in a looking at pictures state, then picture titles might be sorted closer to the top).

Regarding claim 42, Fux as modified discloses:  A system for indexing items for reduced input searching comprising: an overloaded keypad; and control circuitry configured to: 
select a first prefix of the first word and a second prefix of the second word (Fux [0028] discloses: complete words that start with prefixes entered as text by the user);
identify, based on a character map for the overloaded keypad, a first string of keystrokes mapping to the first prefix and a second string of keystrokes mapping to the second prefix (Fux [0081] discloses: maps characters to unique keys or key combinations, , a text input logic unit retrieves the words in the linguistic data that start with the prefix having the highest frequencies, and presents the predictions to the user. When the user starts to type a word using a reduced keyboard, the word prefix is ambiguous, since each key on a reduced keyboard is mapped to multiple characters);
generate an index string of keystrokes by concatenating the first string of keystrokes with a delimiting keystroke and with the second string of keystrokes (Fux [0029; 0030] discloses: maps each unique character in the words to a character index, replaces characters in the words with the character indexes to which the characters are mapped, maps sequences of characters that appear in the words to substitution indexes, replaces the sequences of characters in the words with the substitution indexes to which the sequences of characters are mapped,…);
However, Fux didn’t disclose, but Scott discloses: retrieve a string of alphanumeric symbols corresponding to a content item, wherein the string of alphanumeric symbols comprises a first word and a second word (Scott [C6L35-54] discloses: a requested search term may return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program. Although an on-demand movie or gaming application does not have a typical broadcast schedule, the information returned for display may include when the on-demand content will become available to order, the associated cost, and/or any other similar information);
associating the content item with the index string of keystrokes (Scott [C7L59-C8L3] discloses: the content associated with a term in the term index 114);
receiving a search string of keystrokes from the overloaded keypad (Scott [C6L15-30] discloses: a user can enter a search term via a numeric or alphanumeric keypad, such as alphanumeric keypad); and
in response to determining that the search string of keystrokes matches the index string of keystrokes (Scott [C5L20-30] discloses: determine the numerical equivalent of the search input, and then locate the number in the numeric index 116 that corresponds to the numeric equivalent of the search input. For example, a user may search for "Star Trek" episodes and enter six (6) Keypad inputs for "STRTRK" which the term manager 104 determines to have a numerical equivalent of 787875. Rather than searching for the actual text string of "S,T,R,T,R,K", the term manager searches the numeric index 116 for "787875", and when the number is located, obtains "Star Trek" from the terms index 114 to which the number is mapped).
generating for display the content item (Scott [C6L35-54] discloses: a requested search term may return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program. Although an on-demand movie or gaming application does not have a typical broadcast schedule, the information returned for display may include when the on-demand content will become available to order, the associated cost, and/or any other similar information).
Regarding claim 43, Fux as modified discloses:  The system of claim 42, wherein at least one key of the overloaded keypad is associated with at least two alphanumeric symbols (Scott [C5L63 -C6L15] discloses: keypad).
Regarding claim 44, Fux as modified discloses:  The system of claim 42, wherein the control circuitry is further configured, when generating for display the content item, to:
access a database entry corresponding to the content item (Scott [C7L60-67] discloses: content associated with a term is presented for use by a user if a user selects the term from displayed results. For example, the term "terminator" in the terms index 114 can be returned in response to a user initiated search request and displayed);
identify a plurality of descriptors associated with the content item (Scott [C3L34-50] discloses: identified from any number of text data sources, such as electronic program guide data and/or closed captions data corresponding to television content)); and
generate for display a listing comprising a descriptor of the plurality of descriptors associated with the content item (Scott [C6L35-55] discloses: return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program).
Regarding claim 45, Fux as modified discloses:  The system of claim 42, wherein the content item is a first content item, and wherein the string of alphanumeric symbols is a first string of alphanumeric symbols, and wherein the control circuitry is further configured to:
retrieve a second string of alphanumeric symbols corresponding to a second content item, wherein the second string of alphanumeric symbols comprises a third word and a fourth word (Scott [C7L15-25] discloses: a term in the terms index 114 corresponds to numeric equivalents in the numeric index 116. For example, numeric equivalents 306 include the numeric equivalent 73463353 that corresponds to the keypad inputs for the term "seinfeld", and includes numeric equivalents of various phonetic equivalents 308 of the term "seinfeld". The numeric equivalents 306 in the numeric index 116 are mapped to the term "seinfeld" in the terms index 114 ; [C6L35-54] discloses: a requested search term may return multiple listings or results which can all be displayed for the requesting user); and
associate the second content item with the index string of keystrokes in response to determining that the first prefix matches the third word and that the second prefix matches the fourth word (Fux [0081] discloses: When a user enters a word prefix using a text input device that maps characters to unique keys or key combinations, When the user starts to type a word using a reduced keyboard, the word prefix is ambiguous, since each key on a reduced keyboard is mapped to multiple characters and a text input logic unit retrieves predictions from the linguistic data that start with any of the combinations of characters that correspond to the prefix entered by the user).
Regarding claim 46, Fux as modified discloses:  The system of claim 45, wherein generating for display the content item comprises generating for display a first listing corresponding to the first content item and a second listing corresponding to the second content item (Scott [C6L35-55] discloses: return multiple listings or results which can all be displayed for the requesting user. For example, a search for a program listing or television program may return several instances of upcoming scheduled broadcasts of the program).

. Claims 37-41 and 47--51are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fux et al. (US 20040006455, hereafter Fux) in view of Scott, III et al. (US 7412441, hereafter Scott) and further in view of Howard et al. (US 20070027848, hereafter Howard).
Regarding claim 37, Fux as modified didn’t disclose, but Howard discloses:  The method of claim 35, wherein associating the second content item with the index string of keystrokes comprises:
determining an ordering criteria associated with the first content item and the second content item (Howard [0046] discloses: when the keyword search was initiated may also influence the sort order of the returned keywords, or may influence which keywords are chosen. For example, if the device was in a listening to music state, then song titles and/or song lists that matched the input string might be favored, similarly, if the device was in a looking at pictures state, then picture titles might be sorted closer to the top);
determining a first ranking score for the first content item and a second ranking score for the second content item based on the ordering criteria (Howard [0061] discloses: Weightings can be assigned to keywords that give them more or less relevance as well. For example, a company may pay to have a specific keyword added to the database and then given a high relevance weighting, so it will be returned higher on a search list than it would otherwise be. The company associated with a specific device may also weight certain search terms so that their associated products appear higher on search lists); and
associating the first ranking score with the first content item and the second ranking score with the second content item (Howard [0061] discloses: Weightings can be assigned to keywords that give them more or less relevance as well. For example, a company may pay to have a specific keyword added to the database and then given a high relevance weighting, so it will be returned higher on a search list than it would otherwise be. The company associated with a specific device may also weight certain search terms so that their associated products appear higher on search lists).
Fux as modified and Howard are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Fux, to include the teaching of Howard, in order to mapping the ambiguous input into a best guess set of keyword for performing keyword search. The suggestion/motivation to combine is for quickly access information services.  

Regarding claim 38, Fux as modified discloses: The method of claim 37, wherein the ordering criteria includes at least one of a temporal relevance, a location relevance, a popularity, and a personal preference (Howard [0025] discloses: If the user had begun typing from a music application, then musical matches would be given more weight in the final sort than matches of other types. Information learned from past user behavior, such as the frequency that a given song had been played, may also go into the final sort of the matches).
Regarding claim 39, Fux as modified discloses:  The method of claim 37, wherein generating for display the content item comprises generating for display a first listing corresponding to the first content item and a second listing corresponding to the second content item, wherein the first listing and the second listing is ordered based on the ranking (Howard [0046] discloses: if the device was in a listening to music state, then song titles and/or song lists that matched the input string might be favored, similarly, if the device was in a looking at pictures state, then picture titles might be sorted closer to the top).
Regarding claim 40, Fux as modified discloses: The method of claim 37, further comprising: determining whether the first ranking score exceeds a threshold ranking score (Howard [0081] discloses: certain items can be given higher initial relevance scores, certain items associated with keywords can be given high relevance scores);
in response to determining that the first ranking score exceeds the threshold ranking score, associating the first content item with a first list of content items (Howard [0090-0099] discloses: the relevance scores for matching keywords and sort based on the scores) (Howard [0099] discloses the keywords on top of the list  based on relevance scores); and
in response to determining that the first ranking score does not exceed the threshold ranking score, associating the first content item with a second list of content items (Howard [0099] discloses the keywords on top of the list based on relevance scores).
Regarding claim 41, Fux as modified discloses:  The method of claim 40, wherein the first list of content items is stored on a first storage medium and wherein the second list of content items is stored on a second storage medium, wherein a first data retrieval speed of the first storage medium exceeds a second data retrieval speed of the second storage medium (Howard [0030; 0031; 0112] discloses: lookup set is used to search database, This database may itself comprise many separate sub-databases).
Regarding claim 47, Fux as modified discloses:  The system of claim 45, wherein associating the second content item with the index string of keystrokes comprises:
determining an ordering criteria associated with the first content item and the second content item (Howard [0046] discloses: when the keyword search was initiated may also influence the sort order of the returned keywords, or may influence which keywords are chosen. For example, if the device was in a listening to music state, then song titles and/or song lists that matched the input string might be favored, similarly, if the device was in a looking at pictures state, then picture titles might be sorted closer to the top);
determining a first ranking score for the first content item and a second ranking score for the second content item based on the ordering criteria (Howard [0061] discloses: Weightings can be assigned to keywords that give them more or less relevance as well. For example, a company may pay to have a specific keyword added to the database and then given a high relevance weighting, so it will be returned higher on a search list than it would otherwise be. The company associated with a specific device may also weight certain search terms so that their associated products appear higher on search lists); and
associating the first ranking score with the first content item and the second ranking score with the second content item (Howard [0061] discloses: Weightings can be assigned to keywords that give them more or less relevance as well. For example, a company may pay to have a specific keyword added to the database and then given a high relevance weighting, so it will be returned higher on a search list than it would otherwise be. The company associated with a specific device may also weight certain search terms so that their associated products appear higher on search lists).
Fux as modified and Howard are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Fux, to include the teaching of Howard, in order to mapping the ambiguous input into a best guess set of keyword for performing keyword search. The suggestion/motivation to combine is for quickly access information services.  
Regarding claim 48, Fux as modified discloses:  The system of claim 47, wherein the ordering criteria includes at least one of a temporal relevance, a location relevance, a popularity, and a personal preference (Howard [0025] discloses: If the user had begun typing from a music application, then musical matches would be given more weight in the final sort than matches of other types. Information learned from past user behavior, such as the frequency that a given song had been played, may also go into the final sort of the matches)..
Regarding claim 49, Fux as modified discloses:  The system of claim 47, wherein generating for display the content item comprises generating for display a first listing corresponding to the first content item and a second listing corresponding to the second content item, wherein the first listing and the second listing is ordered based on the ranking (Howard [0046] discloses: if the device was in a listening to music state, then song titles and/or song lists that matched the input string might be favored, similarly, if the device was in a looking at pictures state, then picture titles might be sorted closer to the top).
Regarding claim 50, Fux as modified discloses:  The system of claim 47, further comprising:
determining whether the first ranking score exceeds a threshold ranking score (Howard [0081] discloses: certain items can be given higher initial relevance scores, certain items associated with keywords can be given high relevance scores);
in response to determining that the first ranking score exceeds the threshold ranking score, associating the first content item with a first list of content items(Howard [0090-0099] discloses: the relevance scores for matching keywords and sort based on the scores); and
in response to determining that the first ranking score does not exceed the threshold ranking score, associating the first content item with a second list of content items (Howard [0099] discloses the keywords on top of the list based on relevance scores).
Regarding claim 51, Fux as modified discloses:  The system of claim 50, wherein the first list of content items is stored on a first storage medium and wherein the second list of content items is stored on a second storage medium, wherein a first data retrieval speed of the first storage medium exceeds a second data retrieval speed of the second storage medium (Howard [0030; 0031; 0112] discloses: lookup set is used to search database, This database may itself comprise many separate sub-databases).
.Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161